Exhibit 10.5

 

HUGHES SUPPLY, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of
                     (the “Grant Date”) between HUGHES SUPPLY, INC. a Florida
corporation (the “Company”) and                     , a key employee of the
Company (the “Employee”).

 

Background Information

 

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Hughes Supply, Inc. 2005 Executive Stock Plan (the
“Plan”).

 

B. Section 8 of the Plan provides that the Compensation Committee of the Board
(the “Committee”) shall have the discretion and right to grant Restricted Stock
(as defined below) to key employees of the Company, subject to the terms and
conditions of the Plan and any additional terms provided by the Committee. The
Committee has made a grant of Restricted Stock to the Employee as of the Grant
Date pursuant to the terms of the Plan and this Agreement.

 

C. The Employee desires to accept the grant of Restricted Stock and agrees to be
bound by the terms and conditions of the Plan and this Agreement. In the event
the Employee fails to sign and return this Agreement to the Company within 90
days after this Agreement is presented to the Employee, the Restricted Stock
shall be cancelled and this Agreement shall be null and void.

 

Agreement

 

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants the Employee
[                    ] [            ] shares of restricted, common stock of the
Company (the “Restricted Stock”) as of the Grant Date.

 

2. Vesting.

 

(a) Full Vesting. The Employee’s rights and interest in the Restricted Stock
shall become fully vested and non-forfeitable (and the stock shall cease being
restricted) upon the occurrence of the first of the following events, provided
the Employee is a full-time employee of the Company or its Affiliates (as
hereinafter defined) at that time.

 

(i) Continued Employment for Five (5) Years Following Grant Date. The Employee
shall become 100% vested if the Employee remains employed by the Company or its
Affiliates for a period of five (5) years following the Grant Date.

 

(ii) Age 65. The Employee shall become 100% vested upon the attainment of age
65.

 

(iii) Death. The Employee shall become 100% vested (and the Restricted Stock
shall pass to his/her beneficiaries) upon the Employee’s death.

 

(iv) Disability. The Employee shall become 100% vested if his termination of
employment with the Company and its Affiliates is due to the Employee’s
“disability”. For purposes of this Agreement, “disability” shall have the same
meaning as is provided under the Company’s group, long-term disability plan or
policy then maintained by the Company or the Affiliate for whom the



--------------------------------------------------------------------------------

Employee is employed. If no such plan or policy then exists, “disability” shall
have the same meaning as in Internal Revenue Code §22(e)(3), as amended or
replaced from time to time. In the event of a dispute under this provision, the
determination of “disability” shall be made by the Committee, in its discretion,
upon the advice of one or more physicians employed by the Committee to assist in
its determination.

 

(v) Change of Control. The Employee shall become 100% vested upon a “change of
control” of the Company. For purposes of this Agreement, a “change of control”
shall mean:

 

(A) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than 50 percent of the total Fair Market Value or total
voting power of the stock of the Company; provided, however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total Fair Market Value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons will not be considered a Change in Control. Notwithstanding the
foregoing, an increase in the percentage of stock of the Company owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock of the Company for purposes of this subsection (A);

 

(B) during any period of 12 consecutive months, individuals who at the beginning
of such period constituted the Board (together with any new or replacement
directors whose election by the Board, or whose nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office; or

 

(C) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 40 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For
purposes of this subsection (C), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding anything to the contrary in this Plan, the following shall not
be treated as a Change in Control under this subsection (C):

 

(1) a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);

 

(2) a transfer of assets from the Company to an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company;

 

(3) a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Company; or

 

(4) a transfer of assets from the Company to an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
person described in (3) above.

 

2



--------------------------------------------------------------------------------

(b) Partial Vesting After Retirement. In the event that the Employee ceases to
be a full-time employee of the Company or its Affiliates due to Retirement (as
hereinafter defined) prior to the date on which the Restricted Stock would have
become fully vested pursuant to Section 2(a):

 

(i) the Restricted Stock will become partially vested on the occurrence of the
fifth (5th) anniversary of the Grant Date or one of the events described in
Section 2(a)(ii) through (v), whichever occurs first (the “Partial Vesting
Date”), with the vested percentage determined by the ratio that the period from
the Grant Date to the date of Retirement bears to the period from the Grant Date
to the Partial Vesting Date;

 

(ii) no portion of the Restricted Stock will be forfeited prior to the Partial
Vesting Date; and

 

(iii) on the Partial Vesting Date, the Employee shall forfeit all of his rights
and interest in the portion of the Restricted Stock that does not become vested
pursuant to this Section 2(b).

 

(c) Definitions Relating to Partial Vesting.

 

(i) For purposes of this Agreement, “Retirement” shall mean the termination of
the Employee’s full-time employment with the Company, other than a termination
for Cause (as hereinafter defined), after the attainment of age 55 if the sum of
the Employee’s age and number of years of full-time employment with the Company
equals or exceeds 70.

 

(ii) For purposes of this Agreement “Cause” shall mean any of the following:

 

(A) willful or gross neglect by the Employee of his duties;

 

(B) conviction of the Employee of any felony, or of any lesser crime or offense
materially and adversely affecting the property, reputation or goodwill of the
Company or its successors;

 

(C) any material breach by the Employee of the terms of an employment agreement
between the Employee and the Company;

 

(D) willful misconduct by the Employee in connection with the performance of his
duties;

 

(E) theft or misappropriation of business assets of the Company or of any
existing or prospective customer of the Company;

 

(F) poor or inadequate work performance, which has not been cured within 30 days
following written notice;

 

(G) excessive tardiness;

 

(H) violation of any securities laws as determined by the Company; or

 

(I) any other conduct detrimental to the business of the Company, including,
without limitation, the failure by the Employee to comply with the policies and
procedures of the Company which may be in effect from time to time.

 

3



--------------------------------------------------------------------------------

3. Restrictions on Transfer. Until such time as any share of Restricted Stock
becomes vested pursuant to Section 2 above, the Employee shall not have the
right to make or permit to occur any transfer, pledge or hypothecation of all or
any portion of the Restricted Stock, whether outright or as security, with or
without consideration, voluntary or involuntary. At such time as any share of
Restricted Stock becomes vested pursuant to Section 2 above, all or any portion
of the Restricted Stock may be transferred or assigned to one or more Family
Members (as defined in the Plan) of the Employee, provided any such transfer or
assignment is made without consideration to the Employee. Any transfer, pledge
or hypothecation not made in accordance with this Agreement shall be deemed null
and void. See also Section 6 below.

 

Except as otherwise provided in Section 2(b) above, the Employee shall forfeit
all of his rights and interest in the Restricted Stock, including but not
limited to the rights to vote and receive dividends, if he fails to remain as a
full-time employee of the Company or its Affiliates until he becomes “vested” in
his Restricted Stock. To the extent Restricted Stock is forfeited by the
Employee, it shall again become available for use under the Plan.

 

For purposes of this Agreement, an “Affiliate” means (i) an entity that directly
or through another Affiliate is more than fifty percent (50%) owned by the
Company, or (ii) an entity in which the Company has a “significant equity
interest” as determined by the Committee.

 

4. Shares Held by Custodian. The Employee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
award of Restricted Stock to the Secretary of the Company or such other officer
of the Company as may be designated by the Committee (the “Share Custodian”) to
be held by the Share Custodian until the Restricted Stock becomes vested in
accordance with Section 2 above. When all or any portion of the Restricted Stock
becomes vested, the Share Custodian shall deliver to the Employee (or his
beneficiary in the event of death) a certificate representing the vested
Restricted Stock (which then will be unrestricted). The Employee hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Employee with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Restricted Stock to the Company, or to transfer a portion of the Restricted
Stock to the Employee on an unrestricted basis upon vesting, pursuant to this
Agreement, in the name, place, and stead of the Employee. The term of such
appointment shall commence on the Grant Date and shall continue until all the
Restricted Stock becomes vested or is forfeited. During the period that the
Share Custodian holds the shares of Restricted Stock subject to this Section,
the Employee shall be entitled to all rights applicable to shares of common
stock of the Company not so held, including the right to vote and receive
dividends, but provided, however, in the event the number of shares of
Restricted Stock is increased or reduced by changing par value, split-up, stock
split, reverse stock split, reclassification, merger, reorganization,
consolidation, or otherwise, and in the event of any distribution of common
stock or other securities of the Company in respect of such shares of common
stock, the Employee agrees that any certificate representing shares of such
additional common stock or other securities of the Company issued as a result of
any of the foregoing shall be delivered to the Share Custodian and shall be
subject to all of the provisions of this Agreement as if initially received
hereunder.

 

5. Tax Payment Upon Vesting. At such time as the Employee becomes vested
pursuant to Section 2 above in all or any portion of the Performance-Based
Restricted Stock, the Employee (or his/her personal representative) must satisfy
his federal, state and local, if any, withholding taxes imposed by reason of the
exercise of the Option. The Employee may satisfy this withholding obligation by
paying to the Company the full amount of the withholding obligation in cash or
check acceptable to the Company. If the Employee fails to make such payment of
the withholding taxes to the Company within five (5) days after the occurrence
of the vesting event (a “Vesting Date”), the Employee’s actual number of vested
shares of Performance-Based Restricted Stock shall be reduced by the smallest
number of whole shares of common

 

4



--------------------------------------------------------------------------------

stock of the Company which, when multiplied by the fair market value of the
common stock on the Vesting Date, is sufficient to satisfy the amount of the
withholding tax obligations imposed on the Company by reason of the vesting of
the Performance-Based Restricted Stock.

 

6. Investment Representations. The Employee hereby represents, warrants,
covenants, and agrees with the Company as follows:

 

(a) The Restricted Stock being acquired by the Employee will be acquired for the
Employee’s own account without the participation of any other person, with the
intent of holding the Restricted Stock for investment and without the intent of
participating, directly or indirectly, in a distribution of the Restricted Stock
and not with a view to, or for resale in connection with, any distribution of
the Restricted Stock, nor is the Employee aware of the existence of any
distribution of the Restricted Stock;

 

(b) The Employee is not acquiring the Restricted Stock based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Restricted Stock but rather upon an independent
examination and judgment as to the prospects of the Company;

 

(c) The Restricted Stock was not offered to the Employee by means of publicly
disseminated advertisements or sales literature, nor is the Employee aware of
any offers made to other persons by such means;

 

(d) The Employee is able to bear the economic risks of the investment in the
Restricted Stock, including the risk of a complete loss of his/her investment
therein;

 

(e) The Restricted Stock cannot be offered for sale, sold or transferred by the
Employee other than pursuant to: (A) an effective registration under the
Securities Act of 1933 (the “1933 Act”) or in a transaction otherwise in
compliance with the 1933 Act; and (B) evidence satisfactory to the Company of
compliance with the applicable securities laws of other jurisdictions. The
Company shall be entitled to rely upon an opinion of counsel satisfactory to it
with respect to compliance with the above laws;

 

(f) The Employee has, and has had, complete access to and the opportunity to
review and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. Employee has examined such
of these documents as the Employee has wished and is familiar with the business
and affairs of the Company. The Employee realizes that the acquisition of the
Restricted Stock is a speculative investment and that any possible profit
therefrom is uncertain;

 

(g) The Employee has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs.
The Employee has received all information and data with respect to the Company
which the Employee has requested and which the Employee has deemed relevant in
connection with the evaluation of the merits and risks of the Employee’s
investment in the Company;

 

(h) The Employee has such knowledge and experience in financial and business
matters that the Employee is capable of evaluating the merits and risks of the
acquisition of the Restricted Stock hereunder and the Employee is able to bear
the economic risk of such acquisition; and

 

(i) The agreements, representations, warranties, and covenants made by the
Employee herein extend to and apply to all of the Restricted Stock of the
Company issued to the Employee pursuant to this award. Acceptance by the
Employee of the certificate representing such Restricted Stock shall constitute
a confirmation by the Employee that all such agreements, representations,
warranties, and covenants made herein shall be true and correct at that time.

 

5



--------------------------------------------------------------------------------

7. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Employee the right to continue in the employment of the Company or
effect any right which the Company may have to terminate the employment of the
Employee regardless of the effect of such termination of employment on the
rights of the Employee under the Plan or this Agreement.

 

8. Governing Laws. This Agreement shall be construed and enforced in accordance
with the local laws of the State of Florida applicable to agreements to be
executed and performed wholly within said state, and shall inure to the benefit
of, and be binding upon, the parties hereto and their heirs, personal
representatives, successors and assigns. The parties further agree that in any
dispute between them relating to this Agreement, exclusive jurisdiction shall be
in the trial courts located within Orange County, Florida, any objections as to
jurisdiction or venue in such court being expressly waived.

 

9. Successors. This Agreement shall inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Company and Employee.

 

10. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the General Counsel of the
Company, or to the Company (attention of the General Counsel), at Hughes Supply,
Inc., One Hughes Way, Orlando, Florida 32805, or at any other address as the
Company, by notice to the Employee, may designate in writing from time to time;
to the Employee, at the Employee’s address as shown on the records of the
Company, or at any other address as the Employee, by notice to the Company, may
designate in writing from time to time.

 

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

12. Entire Agreement; Modifications to Agreement. Subject to the terms and
conditions of the Plan, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. The Committee may
amend or terminate any (or all) of the provisions of this Agreement at any time
prior to the date on which any of the shares of Restricted Stock shall have
vested with the Employee pursuant to the terms hereof.

 

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

 

14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

15. Resolution of Disputes. Any determination or interpretation by the Committee
shall be final, binding and conclusive on all persons affected thereby.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

6



--------------------------------------------------------------------------------

HUGHES SUPPLY, INC. By:  

 

--------------------------------------------------------------------------------

    Tom Morgan, President and CEO EMPLOYEE:

 

 

--------------------------------------------------------------------------------

 

 

7